Title: From George Washington to John Marshall, 6 June 1799
From: Washington, George
To: Marshall, John



Dear Sir,
Mount Vernon June 6th 1799

Your favour of the 16th ultimo has been duly received, and I sincerely hope it will be in the power of yourself and the other Gentlemen, whom I addressed on the subject, to aid me in making a selection of proper Characters to fill the Offices in the Regiments alotted to Virginia; for, from the causes which I mentioned in my former letter, I find I must rely, for information, on others who are better acquainted with the people of this State than I am. And as there are many desireable points to be combined in those who may be selected, particularly for the higher grades, I can apply only to those in whom I place the highest confidence.
In contemplating the subject I have thought it best to follow the four grand Divisions of the State, as laid off by the Inspector General in his arrangements for recruiting. From each of these to select a proper Character for the command of a Regiment, and to request him to furnish me with the names of such persons, in his division, as are fit and willing to fill other grades.
Enclosed is a letter which I have written, to this effect, to Colo. Cropper of the Eastern Shore, who, I am told, is a person every way qualified to command a Regiment, and who would do credit to the service by his acceptance. I leave it open for the perusal of yourself, Colo. Carrington and Colo. Heth. If you should see no objection, I pray you to seal, direct and forward it; for I do not know the particular part of the Country in which Colo. Cropper lives.

Although these divisions are marked out for a Regiment each; yet I should not feel myself confined particularly to those limits for the Officers of each Regiment, if more suitable Characters offer themselves in others.
Major or Colo. Menice has been recommended to me as a person well qualified to command one of the Regiments, as well from his former services as from his present Character. I must beg the favour of yourself, Colo. Carrington and Colo. Heth (for whom also this letter is intended) to let me know his place of residence, and your opinions of his Eligibility. Should Colo. Cropper and this Gentleman be selected and willing to serve, two of the Districts will be provided with Colonels, vizt—the Eastern Shore District, and that on the south side of James River. For the other two, vizt the Middle Country from Rappahannock to James River, and from the Blue Ridge to the Ohio, provision must yet be made; and I shall be much obliged by your furnishing me with the names of such Characters from these Districts as are suitable for the higher Grades, and any others that you may be able to point out. The Colonels giving in the names of those who are fit and willing to serve in their respective Regiments, will assist much in the detail. I should wish, notwithstanding, to get all the information I can from other sources also.
You will oblige me by letting me hear from you on this subject as soon as is convenient. With great esteem & sincere regard, I am Dear Sir, Your most Obedt Servt

Go: Washington


P.S. I will thank you to give me the Character of General Porterfield of Augusta, as to his fitness to command a Regiment, his politics &c. Should he be considered a qualified person and willing to accept the command of a Regiment, it will provide for another Division.

